Case: 21-10169      Document: 00516541791           Page: 1     Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                   No. 21-10169                         November 10, 2022
                                 Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
   Gary Sheldon,

                                                              Petitioner—Appellant,

                                        versus

   K. Zook, Warden,

                                                              Respondent—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:20-CV-3356


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Petitioner-Appellant Gary Sheldon, federal prisoner # 13437-045,
   appeals the dismissal of his 28 U.S.C. § 2241 petition without prejudice to
   reasserting his claims in a civil rights action. He has also filed motions for (1)
   appointment of counsel, (2) expediting the ruling on the motion for the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10169      Document: 00516541791           Page: 2     Date Filed: 11/10/2022




                                     No. 21-10169


   appointment of counsel, (3) a preliminary injunction, (4) leave to file a
   supplemental brief, and (5) expediting the appeal. Only Sheldon’s motion for
   leave to file a supplemental brief is granted.
          We also decline to consider Sheldon’s challenge to several new
   charges of disciplinary violations for the first time on appeal. See Page v. U.S.
   Parole Comm’n, 651 F.2d 1083, 1087 (5th Cir. 1981) (refusing to entertain §
   2241 petitioner’s claims raised for the first time on appeal).
          We review a district court’s dismissal of a § 2241 petition de novo.
   Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Sheldon argues that the
   district court abused its discretion by failing to address the merits of his claim
   involving his prison disciplinary proceeding that resulted in the loss of at least
   14 days of good-time credit. Because Sheldon challenged the loss of good-
   time credit in his petition, he properly sought relief pursuant to § 2241, so his
   petition should not have been dismissed as to this claim. Cf. Henson v. U.S.
   Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000). We therefore vacate the
   district court’s judgment in part and remand for further proceedings for the
   district court to address Sheldon’s claim under § 2241.
          Sheldon also reasserts his claims involving the Bureau of Prisons’
   classifying him as a sex offender and the prison officials’ confiscation of his
   materials. These claims do not challenge the fact or duration of confinement.
   See Pack, 218 F.3d at 451. The district court’s dismissal of these claims
   without prejudice is therefore affirmed.
          Finally, Sheldon’s motion for appointment of counsel is denied
   without prejudice to his reurging it on remand. This is a determination better
   addressed first by the district court. Sheldon’s remaining motions are also
   denied.
          For these reasons, the order of the district court is AFFIRMED IN
   PART, VACATED IN PART, and REMANDED for further




                                           2
Case: 21-10169    Document: 00516541791         Page: 3   Date Filed: 11/10/2022




                                 No. 21-10169


   proceedings. Sheldon’s motion for leave to file a supplemental brief is
   GRANTED and his motion for appointment of counsel is DENIED
   WITHOUT PREJUDICE. His remaining motions are DENIED.




                                      3